BIGGS, J.
The plaintiff is a city of the fourth class. One of its' ordinances provides that if a “person shall assault, strike, fight or beat another, or challenge another to fight or to provoke a fight between others, or between himself and another * * * he shall on conviction thereof be fined not less than one dollar nor more than one hundred dollars.” The defendant was charged with a violation of the foregoing ordinance. He was convicted before the mayor and in the circuit court, and a fine of $1 was entered against him. He has appealed to this'court.
The defendant insists that under the law of 1895 (Sess. Acts 1895, p. 65), concerning the organization and government of cities of the fourth class, the violation of ordinances are made criminal offenses, and hence as there was no arraignment of the defendant the judgment can not be upheld. We decided the question adversely to the defendant in the case of the City of Cassville v. Jimerson, 75 Mo. App. 426. This assignment will be overruled.
It is also,urged that as to the punishment, the ordinance is not in harmony with the statute providing for the punishment of a common assault (E. S. 1889, sec. 3492), and for this reason it is claimed that the ordinance is obsolete. This statute makes an assault punishable by “a fine not exceeding one hundred dollars, or imprisonment in the county jail not exceeding six months, or by both such fine and imprisonment,” whereas the ordinance provides for a fine of not less than $1 nor more than $100. The law of 1895 (section 106), empowers the board of aldermen to pass such ordinances as may be expedient for maintaining the peace and good government of the city, and the last clause of the section provides, that “such city shall have power, in any case wherein the penalty for an offense is fixed by any statute, to affix the same penalty by ordinance, *318and no otter, for tbe punishment of suet offense,” etc. The ordinance was passed prior to the enactment of the law of 1895, and as it has not been made to conform to the general statute as to the punishment, the defendant claims that it is no-longer operative, and hence a conviction thereunder for a common assault (which the information averred and the evidence-tended to prove) can not be upheld. The sum and substance ■of this argument is that the law of 1895 by implication repealed all existing ordinances wherein the punishment for an offense did not exactly conform to that prescribed by the general law for the same offense. "We do not think that the legislature intended such a result as this, but rather think that it was the intention to prevent a city from imposing heavier penalties than that provided by the general law for the same-offense. With the concurrence of the other judges, the judgment of the circuit court will be affirmed.